PER CURIAM.
Appellant-defendant husband appeals final orders in a post-judgment proceeding in a divorce action. He contends that the court lacked jurisdiction for want of personal service of the rule to show cause which preceded an order finding him in indirect contempt for non-payment of child support and an order for his commitment.
We affirm the holding of the court below, after an examination of the record and contentions of the parties. The record reveals, and we so hold, that the husband, by offering evidence on the merits submitted himself to the jurisdiction of the court. See: Lawrence v. Lawrence, Fla.App.1961, 130 So.2d 639.
Affirmed.
PEARSON, C. J., dissents.